DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C.  § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 10–14, 16–18 and 21 are rejected under 35 U.S.C. 103 as being obvious over Behling et al., US 6,179,900 (“Behling”) in view of Kusuki et al., US 5,064,446 (“Kusuki”)1. Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Behling in view of Kusuki and Choe et al., US 4,701,187 (“Choe”). Claims 4, 6, 8 and 19–20 are rejected under 35 U.S.C. 103 as being obvious over Behling in view of Kusuki and Voss et al., US 2017/0,320,736 2. Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Behling  in view of Kusuki and Rakesh Agrawal, D. et al., the Kirk-Othmer Encyclopedia of Chemical Technology: CRYOGENIC TECHNOLOGY (J. G. Weisend II ed., 2012”, (“Kirk”)3.
Claim 1 is directed to a process for obtaining pure helium4. The process comprises supplying a first membrane separation stage with a first helium-containing feed mixture, wherein a first permeate and a first retentate are formed in the first membrane separation stage. The process comprises supplying a second membrane separation stage with a second helium-containing feed mixture, wherein a second permeate and a second retentate are formed in the second membrane separation stage. The process comprises supplying a third membrane separation stage with a third helium-containing feed mixture, wherein a third permeate and a third retentate are formed in the third membrane separation stage. The first feed mixture is formed using at least part of a helium-containing starting mixture. The second feed mixture is formed using at least part of the first permeate. The third feed mixture is formed using at least part of the second permeate. The process comprises at least partly processing the third permeate by pressure swing adsorption to obtain the pure helium and a residual mixture. The process further comprises recycling at least some of the residual mixture to a point downstream of the first membrane separation stage and upstream of the second membrane separation stage and used in the formation of the second feed mixture or recycling at least some of the residual mixture to a point downstream of the second membrane separation stage and upstream of the third membrane separation stage and used in the formation of the third feed mixture.
Behling discloses a process for obtaining pure helium. Behling Fig. 3, col. 1, ll. 26–31. The process comprises supplying a first membrane separation stage (i.e., first permeable membrane unit M1) with a first helium-containing feed mixture (moderate-pressure feed stream 10), wherein a first permeate (i.e., first permeate stream 20) and a first retentate (i.e., first retentate stream 30) are formed in the first membrane separation stage M1. Id. at Fig. 3, col. 13, ll. 12–24.  The process comprises supplying a second membrane separation stage (i.e., second permeate membrane unit M2) with a second helium-containing feed mixture (i.e., elevated-pressure gas stream 40), wherein a second permeate (i.e., second permeate stream 50) and a second retentate (i.e., second retentate stream 60) are formed in the second membrane separation stage M2. Id. at Fig. 3, col. 13, ll. 37–44.  Behling further discloses that the first feed mixture 10 is formed using at least part of a helium-containing starting mixture (i.e., helium containing stream). Id. at Fig. 3, col. 13, ll. 12–14. The second feed mixture 40 which is formed using at least part of the first permeate 20—second feed mixture 40 is essentially 20a with at raised pressure and stream 20a is a blend of first permeate stream 20 and purge stream 90 from PSA unit. Id. at Fig. 3, col. 13, ll. 29–36. 

    PNG
    media_image1.png
    568
    1257
    media_image1.png
    Greyscale

Behling does not disclose that the process comprises supplying a third membrane separation stage with a third helium-containing feed mixture, wherein a third permeate and a third retentate are formed in the third membrane separation stage. Behling also does not disclose that the third feed mixture is formed using at least part of the second permeate. Behling further does not disclose that the process comprises at least partly processing the third permeate by pressure swing adsorption to obtain the pure helium and a residual mixture. Behling further does not disclose that the process further comprises recycling at least some of the residual mixture to a point downstream of the first membrane separation stage and upstream of the second membrane separation stage and used in the formation of the second feed mixture or recycling at least some of the residual mixture to a point downstream of the second membrane separation stage and upstream of the third membrane separation stage and used in the formation of the third feed mixture.
In the analogous art of helium gas purification, Kusuki discloses that it is conventional to use a plurality of gas-separating membrane modules (i.e., three membrane separations)  for helium purification, where each fraction of the feed gas permeated through and delivered from a preceding membrane module is fed to a next module. Kusuki Fig. 14, col. 3, ll. 13–43. It would have been obvious for Behling’s helium purification process to have a third membrane separation stage as disclosed by Kusuki because it is conventional. Additionally, the added membrane separation stage are duplicated part that produce the same expected result, which is separating the feed gas into a helium rich and a helium poor stream.  They have no patentable significance. MPEP 2144.04(VI)(b) ("mere duplication of parts has no patentable significance unless a new and unexpected result is produced"). 

    PNG
    media_image2.png
    589
    1185
    media_image2.png
    Greyscale

With this modification, Behling’s helium purification process would comprise supplying a third membrane separation stage with a third helium-containing feed mixture, wherein a third permeate and a third retentate are formed in the third membrane separation stage the same way as disclosed in Kusuki. Behling’s third feed mixture is formed using at least part of the second permeate as disclosed by Kusuki. And Behling’s third permeate would be processed by pressure swing adsorption (i.e., PSA) unit the same way as Behling’s second permeate 70 (i.e., essentially 50 with appropriate pressure) enters PSA unit to obtain pure helium (i.e., stream 80) and residual mixture (i.e., purge stream 90). Behling Fig. 3, col. 13–14, ll. 12–2. Additionally, the residual mixture 90 of Behling would be recycled to a point downstream of the second membrane M2 and upstream of the third membrane and used in the formation of the third feed mixture the same way as the residual mixture 90 be recycled downstream of the first membrane M1 and upstream of the second membrane M2 and used in the formation of second stream 20a. Id. at Fig. 3. Col. 13, ll. 26–31. It is well within the ambit of one of ordinary skill in the art to figure out that the residual mixture of the PSA process in modified Behling’s three membrane purification process would be recycled upstream of the third membrane because Behling discloses two embodiments Id. at Figs. 2–3, col. 12, ll. 19–26 and col. 13–14, ll. 12–2. 
Claim 14 is directed to a plant for obtaining pure helium. The plant comprises a first membrane separation stage, a second membrane separation stage, and a third membrane separation stage. The plant comprises a first inlet for supplying the first membrane separation stage with a first helium-containing feed mixture comprising a helium-containing starting mixture. The plant comprises a second inlet for supplying the second membrane separation stage with a second helium-containing feed mixture. The plant comprises a third inlet for supplying the third membrane separation stage with a third helium-containing feed mixture. 
The first membrane separation has a first permeate outlet for removal of a first permeate and a first retentate outlet for removal of a first retentate. The second membrane separation stage has a second permeate outlet for removal of a second permeate and a second retentate outlet for removal of a second retentate. The third membrane separation stage has a third permeate outlet for removal of a third permeate and a third retentate outlet for removal of a third retentate. 
The plant also comprises a first pipeline in fluid communication with the second membrane separation stage for introducing at least part of the first permeate as at least part of the second feed mixture. The plant comprises a second pipeline in fluid communication with the third membrane separation stage for introducing at least part of the second permeate as at least part of the third feed mixture. The plant comprises a pressure swing adsorber to at least partly process the third permeate by pressure swing adsorption to obtain the pure helium and a residual 
Behling discloses a plant for obtaining pure helium. Behling Fig. 3, col. 1, ll. 26–31. The plant comprises a first membrane separation stage M1, a second membrane separation stage M2. Id. at Fig. 3, col. 13, ll. 12–24.  While Behling does not disclose a third membrane separation stage, it would have been obvious to include a third membrane separation stage in view of Kusuki as previously discussed. The plant comprises a first inlet for supplying the first membrane separation stage with a first helium-containing feed mixture comprising a helium-containing starting mixture (i.e., the inlet where helium containing feed stream 10 enters M1). The plant comprises a second inlet for supplying the second membrane separation stage with a second helium-containing feed mixture (i.e., the inlet where elevated pressure gas stream 40 enters second membrane stage M2). Id. at Fig. 3, col. 13, ll. 37–44. While Behling does not disclose that the plant comprises a third inlet for supplying the third membrane separation stage with a third helium-containing feed mixture, it would have been obvious that Behling would have a third inlet, where the helium-containing feed mixture 70 enters the third membrane separation stage in modified Behling as discussed in claim 1. 
Behling further discloses that the first membrane separation has a first permeate outlet for removal of a first permeate (i.e., the outlet where first permeate 20 exits M1) and a first retentate  Id. at Fig. 3, col. 13, ll. 12–24.  The second membrane separation stage has a second permeate outlet for removal of a second permeate (i.e., the outlet where the second permeate 50 exits M2) and a second retentate outlet for removal of a second retentate (i.e., the outlet where the second retentate 60 exits M2). Id. at Fig. 3, col. 13, ll. 37–44. While Behling does not disclose that the third membrane separation stage has a third permeate outlet for removal of a third permeate and a third retentate outlet for removal of a third retentate, it would have been obvious that the third membrane separation would have a third permeate outlet (i.e., the outlet where the third permeate exits the third membrane stage) and a third retentate outlet (i.e., the outlet where the third retentate exits the third membrane stage) as discussed in claim 1. 
Behling discloses that the plant also comprises a first pipeline in fluid communication with the second membrane separation stage for introducing at least part of the first permeate as at least part of the second feed mixture (i.e., the pipeline where the first permeate 40 enters the second membrane stage M2). . Id. at Fig. 3, col. 13, ll. 37–44. The plant comprises a second pipeline in fluid communication with the third membrane separation stage for introducing at least part of the second permeate as at least part of the third feed mixture (i.e., the pipeline where the second permeate 50 enters the third membrane stage as discussed in claim 1). The plant comprises a pressure swing adsorber to at least partly process the third permeate by pressure swing adsorption to obtain the pure helium and a residual mixture (The PSA unit in modified Behling is used to process the third permeate generated by the third membrane stage to obtain a pure helium stream 80 and a residual mixture 90 as discussed in claim 1). Id. at Fig. 3, col. 13–14, ll. 12–2. The plant also comprises a third pipeline in fluid communication with the second membrane separation stage and/or the third membrane separation stage (i.e., the pipe line where 

    PNG
    media_image1.png
    568
    1257
    media_image1.png
    Greyscale

Claim 16 is directed to the process of claim 1. The process is performed in a plant. The plant comprises the first membrane separation stage, the second membrane separation stage, the third membrane separation stage. The plant comprises a first inlet for supplying the first membrane separation stage with a first helium-containing feed mixture comprising a helium-containing starting mixture. The plant comprises a second inlet for supplying the second membrane separation stage with a second helium- containing feed mixture. The plant comprises a third inlet for supplying the third membrane separation stage with a third helium- containing feed mixture. 
The first membrane separation having a first permeate outlet for removal of a first permeate and a first retentate outlet for removal of a first retentate. The second membrane separation stage having a second permeate outlet for removal of a second permeate and a second retentate outlet for removal of a second retentate. The third membrane separation stage having a 
The plant also comprises a first pipeline in fluid communication with the second membrane separation stage for introducing at least part of the first permeate as at least part of the second feed mixture. The plant comprises a second pipeline in fluid communication with the third membrane separation stage for introducing at least part of the second permeate as at least part of the third feed mixture. The plant comprises a pressure swing adsorber to at least partly process the third permeate by pressure swing adsorption to obtain the pure helium and a residual mixture. The plant comprises a third pipeline in in fluid communication with the second membrane separation stage and or the third membrane separation stage. The third pipeline is for recycling at least some of the residual mixture to a point downstream of the first membrane separation stage and upstream of the second membrane separation stage for use in the formation of the second feed mixture and or for recycling to a point downstream of the second membrane separation stage and upstream of the third membrane separation stage for use in the formation of the third feed mixture.
Behling discloses a plant for the process of obtaining pure helium. Behling Fig. 3, col. 1, ll. 26–31. The plant comprises a first membrane separation stage M1, a second membrane separation stage M2. Id. at Fig. 3, col. 13, ll. 12–24.  While Behling does not disclose a third membrane separation stage, it would have been obvious to include a third membrane separation stage in view of Kusuki as discussed in claim 1. The plant comprises a first inlet for supplying the first membrane separation stage with a first helium-containing feed mixture comprising a helium-containing starting mixture (i.e., the inlet where helium containing feed stream 10 enters M1). The plant comprises a second inlet for supplying the second membrane separation stage Id. at Fig. 3, col. 13, ll. 37–44. While Behling does not disclose that the plant comprises a third inlet for supplying the third membrane separation stage with a third helium-containing feed mixture, it would have been obvious that Behling would have a third inlet, where the helium-containing feed mixture 70 enters the third membrane separation stage in modified Behling as discussed in claim 1.  
Behling further discloses that the first membrane separation has a first permeate outlet for removal of a first permeate (i.e., the outlet where first permeate 20 exits M1) and a first retentate outlet for removal of a first retentate (i.e., the outlet where the first retentate 30 exits M1). Id. at Fig. 3, col. 13, ll. 12–24.  The second membrane separation stage has a second permeate outlet for removal of a second permeate (i.e., the outlet where the second permeate 50 exits M2) and a second retentate outlet for removal of a second retentate (i.e., the outlet where the second retentate 60 exits M2). Id. at Fig. 3, col. 13, ll. 37–44. While Behling does not disclose that the third membrane separation stage has a third permeate outlet for removal of a third permeate and a third retentate outlet for removal of a third retentate, it would have been obvious that the third membrane separation would have a third permeate outlet (i.e., the outlet where the third permeate exits the third membrane stage) and a third retentate outlet (i.e., the outlet where the third retentate exits the third membrane stage) as discussed in claim 1. 
Behling discloses that the plant also comprises a first pipeline in fluid communication with the second membrane separation stage for introducing at least part of the first permeate as at least part of the second feed mixture (i.e., the pipeline where the first permeate 40 enters the second membrane stage M2). Id. at Fig. 3, col. 13, ll. 37–44. The plant comprises a second pipeline in fluid communication with the third membrane separation stage for introducing at least Id. at Fig. 3, col. 13–14, ll. 12–2. The plant also comprises a third pipeline in fluid communication with the second membrane separation stage and/or the third membrane separation stage (i.e., the pipe line where the residual mixture 90 enters the third membrane stage as discussed in claim 1). The third pipeline is for recycling at least some of the residual mixture 90 to a point downstream of the second membrane separation stage and upstream of the third membrane separation stage for use in the formation of the third feed mixture as discussed in claim 1. 

    PNG
    media_image1.png
    568
    1257
    media_image1.png
    Greyscale

Claim 2 
Behling does not disclose that at least 80% of the helium present in the first feed mixture is transferred to the first permeate and in which at least 80% of the helium present in the second feed mixture is transferred to the second permeate.  
In the analogous art of helium purification, Choe discloses that its first permeate 30 contains 95% of helium. Choe case 1, col. 5, ll. 66–col. 6, ll. 2. Additionally, the second membrane separation stage is a duplicate part of the first membrane separation stage, which performs the same function of separating helium from other gas components and yields the same results of transferring 95% of the helium from the second feed mixture to the second permeate.  It would have been obvious for the helium amount in the first and second permeate to be within this range as such range is recognized in the helium purification art as being conventional for membrane separations.   
Claim 3 is directed to the process of claim 1. The third permeate has a content of 20-80 mole per cent of helium. 
While Behling does not explicitly disclose that the third permeate has a content of 20-80 mole per cent of helium, Behling discloses that the second permeate 50 has a helium content of 50.8 mole per cent. Behling col. 17, Table 4. Additionally, Behling discloses that the process using the membrane system leads to the recovery of a desired component in the range around 80 mole percent. Id. at col. 13, ll. 5–11. It would therefore have been obvious that the helium content in the third permeate would be in the range of 50.8 mole % to 80 mole percent. 
Claim 4 is directed to the process of claim 1. The residual mixture has a content of 10-70 mole per cent of helium.  
Behling as modified does not disclose the content of helium in the residual mixture 90 with a third membrane. However, Behling teaches that the content of helium in the residual See e.g., Voss [0025]. MPEP 2144.05(Ⅱ).
Claim 5 is directed to the process of claim 1, the forming of the first feed mixture using at least some of the starting mixture includes a heating operation. 
Although Behling as modified does not explicitly teach a heating operation in their drawing, Behling does disclose that the feed gas stream are fed at a temperature of 40–120 ℃, which is above the room temperature. Behling col. 11, ll. 6–9. It would have been obvious to include a heating operation in the forming of the first feed mixture to set the feed gas stream at a temperature of 40–120 ℃.
Claim 6 is directed to the process of claim 1, the forming of the first feed mixture using at least some of the starting mixture includes a pre-enrichment operation. 
Behling as modified does not explicitly disclose a pre-enrichment operation.  
However, in the analogous art of helium purification, Voss discloses a prepurifying unit which serves to remove components that are troublesome in the downstream process. Voss [0009].  Voss further discloses that the prepurifying unit is provided upstream of the first membrane separation stage, which is during the forming of the first feed mixture. Id. at [0016].  Additionally, Voss discloses that the prepurification may be done by means of temperature swing adsorption 23. Id. at Fig. 1, [0039]. It would been obvious to include the prepurifying unit Id. at [0009].
Claim 7 is directed to the process of claim 1, the forming of the second feed mixture using at least some of the first permeate and/or of the third feed mixture using at least some of the second permeate includes a compression operation.
Behling as modified discloses that the forming of the second feed mixture 40 using at least some of the first permeate 20 includes a compression operation C1. Behling Fig. 3, col. 13, ll. 26–31. 
Claim 8 is directed to the process of claim 1, the forming of the third feed mixture and/or the forming of the second feed mixture includes a carbon dioxide removal operation.  
Behling does not discloses that the forming of the third feed mixture and/or the forming of the second feed mixture includes a carbon dioxide removal operation.  
In the analogous art of helium gas purification, Voss teaches the removal of carbon dioxide in the helium purification process gas by a prepurifying unit arranged upstream of the membrane separation stages to protect the membranes from impurities. Voss [0015] and [0020]. It would have been obvious to include a prepurifying unit disclosed by Voss to remove carbon dioxide in the forming of the third feed mixture and/or the forming of the second feed mixture disclosed by Behling as modified to protect the membranes from impurities. 
Claim 9 is directed to the process of claim 1, the third permeate to be subjected to a depletion of hydrogen before it is at least partially subjected to the pressure swing adsorption.  
Behling as modified does not explicitly teach this feature. 
However, in the analogous art of helium purification, Kirk discloses a hydrogen removal process by catalytically combusting the hydrogen using oxygen provided in air. Kirk p. 20.  This Id. at p.20. It would have been obvious to include this hydrogen depletion process disclosed by Kirk in the helium purification process disclosed by Behling as modified before the third permeate is partially subjected to the pressure swing adsorption to final purifying the helium gas because the PSA unit is not effective on removing hydrogen. Id. at p. 20. 
Claim 10 is directed to the process of claim 1, the starting mixture used is natural gas.  
Behling discloses that the staring mixture 10 is of natural gas. Behling col. 13, ll. 14–18. 
Claim 11 is directed to the process of claim 1, the purified helium to have a content of at least of 99.5 mole per cent.
Behling discloses that the purified helium 80 has a content of 99.0 to 99.9 mole cent. Behling col. 14, ll. 1–2.  
Claim 12 is directed to the process of claim 1, the first, second and third feed mixtures to be free of fractions of the first and second retentates. 
Modified Behling discloses that the first, second and third feed mixtures (i.e., streams 10, 40 and 70) to be free of fractions of the first and second retentates 30 (or low pressure stream 100) and 60 (or low pressure stream 110) as both retentates exit the purification system for other uses. Behling Fig. 3, col. 13, ll. 35–37 and ll. 48–51. 
Claim 13 is directed to the process of claim 1. The forming of the first feed mixture using at least some of the starting mixture includes a compression operation.
While modified Behling does not explicitly disclose that the forming of the first feed mixture using at least some of the starting mixture includes a compression operation, Behling teaches that “when the known processes must be dimensioned to the recovery of components of a gaseous mixture at low pressure and the desired component(s) are present in low 
Claim 17 is directed to the process of claim 1, the forming of the second feed mixture includes a compression operation and at least some of the residual mixture is recycled to a point upstream of the compression operation and is used in the formation of the second feed mixture. 
Behling discloses that the forming of the second feed mixture 40 includes a compression operation C1. 
While Behling does not disclose that at least some of the residual mixture is recycled to a point upstream of the compression operation of the second feed mixture and is used in the formation of the second feed mixture, Behling discloses that recycling the purge stream of the PSA unit 
However, Behling teaches that recycling the purge stream of PSA unit to the inlet of the membrane system increases the overall recovery of the system. Behling col. 7, ll. 4–8. It would have been obvious to recycle the residual mixture (i.e., purge stream 90) to a point upstream of the compression operation of the second feed mixture as Behling teaches such operation would increase the overall recovery of the system. 
Claim 18 
Behling discloses that the forming of the third feed mixture includes a compression operation C2 and at least some of the residual mixture 90 is recycled to a point upstream of the compression unit C2 and is sued in the formation of the third feed mixture as discussed in claim 1. Behling Fig. 3.  
Claim 19 is directed to the process of claim 17, after said compression operation and before the third feed mixture is introduced into the third membrane separation stage, the third feed mixture is subjected to carbon dioxide removal.
Behling as modified does not explicitly disclose a carbon dioxide removal operation. 
In the analogous art of helium gas purification, Voss teaches the removal of carbon dioxide in the helium purification process gas by a prepurifying unit arranged upstream of the membrane separation stages and downstream of the compression process to protect the membranes from impurities. Voss [0015], [0020] and [0032]. It would have been obvious to include a prepurifying unit disclosed by Voss to remove carbon dioxide after a compression pressure and before the forming of the third feed mixture and/or the forming of the second feed mixture disclosed by Behling as modified to protect the membranes from impurities. 
Claim 20 is directed to the process of claim 18, after said compression operation and before the third feed mixture is introduced into the third membrane separation stage, the third feed mixture is subjected to carbon dioxide removal.
Behling as modified does not explicitly disclose a carbon dioxide removal operation. 
In the analogous art of helium gas purification, Voss teaches the removal of carbon dioxide in the helium purification process gas by a prepurifying unit arranged upstream of the membrane separation stages and downstream of the compression process to protect the membranes from impurities. Voss [0015], [0020] and [0032]. It would have been obvious to 
Claim 21 is directed to the process of claim 1, a portion of the residual mixture is used in the formation of the second feed mixture and another portion of the residual mixture is used in the formation of the third feed mixture.
Behling as modified teaches that a portion of the residual mixture 90 is used in the formation of the third feed mixture as discussed in claim 1.
Behling as modified does not teach that a portion of the residual mixture 90 is used in the formation of the second feed mixture. However, as discussed in claim 17, it would have been obvious to include a portion of the residual mixture 90 in the formation of the second feed mixture as Behling teaches that such operation increases the overall recovery of the system. Behling col. 7, ll. 4–8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi, Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

          



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Kusuki reference is the second references in the third party submission dated 10/31/2019. 
        2 The Voss reference is the second reference in the IDS dated 12/12/2018. 
        3 The Kirk reference is the first non-patent publication in the third party submission dated 10/31/2019. 
        4 The disclosure defines “pure helium” as helium having a purity of at least 99.5 mole per cent.  Spec. dated Dec. 12, 2018 (“Spec.”) p. 3, ll. 24–27.